                   Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 1 of 7




         S. Patrick Mendel
         1319 Washington Ave, #163
                                                                                 filed
         San Leandro, CA 94577                                                 •IUL 122019
         carpartnersl @gniail.coiTi
         Ph.415-812-8507

                                 UNITED STATES DISTRICT COURT                          qV
                             NORTHERN DISTRICT OF CALIFORNIA


                                      SAN FRANCISCO DIVISION


         O'CONNOR,                                     Case No.: 13-03826-EMC

                        Plaintiff,
u   11
                                                       OBJECTION TO SETTLEMENT
    12   vs.
                                                       CASE NO. 13-03826-EMC
    13
         UBER TECHNOLOGIES,
    14
                        Defendant
    15


    16                  I, S. Patrick Mendel am an Uber driver and a member of the class of

    17
         drivers being offered a settlement.
    18


    19
               1. I object to the settlement because the settlement amount is not clearly

    20            explained. There is no way to understand how many miles Uber will
    21
                  actually acknowledge or the actual amount that is being offered per mile.
    22


    23         2. I object to the terms of the settlement because it would allow Uber to
    24
                  continue to operate in violation of federal transportation laws, as explained
    25

                  below.
    26


    27


    28

                           OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 1
           Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 2 of 7



 1
          3.     I object to the settlement because Uber would continue to unlawfully
 2
          continue to control the price of my passenger fares under their contract, in
 3


 4        violation of the antitrust laws, as explained below.
 5
          4.     I object to the settlement because it would allow Uber to continue to
 6


 7
          violate the California Labor laws, and specifically Industrial Wage

 8
          Commission, Wage Order No. 9, which requires that Uber provide me with
 9
          employee status and Workmen's Compensation insurance and to reimburse
10


11         me for business expenses under California Labor Code §2802.
12
          5.     I object to the settlement because Uber would continue to.seek to add
13


14
          or continue to enforce its arbitration contract which deprives me and the

15        other drivers of the federal statutoiy right to be exempt from arbitration
16
           under 9 U.S.C. §1, as provided for by Congress and explained below.
17


18        6.     I object to the Lichten & Liss Riordan fmn receiving receiving full
19        price attorney's fees for failing to raise the significant issues and rights of
20        the drivers to which they are entitled to under law, that I have correctly
21         raised as an objector.
22


23
     MY REASONS FOR OBJECTING ARE:
24


25    The CALIFORNIA PUBLIC UITLITIES COMMISSION nor the California

26
      Legislature have any lawful authority to subvert standing federal laws for 3
27


28
      reasons that cannot be disputed as a matter of law.
                    OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 2
     Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 3 of 7



 1
     A. California agreed to comply [this includes not subverting or creating
 2
        TNC permits and laws in conflict with federal prohibitions] and to

 4      comply and enforce federal transportation laws when they accepted
 5
        federal MCSAP Grant funding from the FMCSA and to comply with 49
 6


 7
        CFR §350.201.

 8
     B. The California TNC laws are prohibited by federal law, 49 U.S.C.
 9
        § 13506(b)(2) and federal regulation 49 CFR §372.101, and California
10


il      and its California Public Utilities Commission may not grant authority to
12
        sell or arrange passenger transportation to private vehicles for
13


14
        compensation or as an occupation or business to Uber or Lyft as "TNC'S

15
        as this provides State permission to do or provide passenger
16
        transportation that federal law specifically prohibits.
17


IS   C. Neither California nor its agency, the CPUC, has any lawful authority to
19
        attempt to pass TNC laws in conflict in a field of regulation occupied by
20


21
        Congress. California v. Thompson , 313 U.S. 109 (1941) and California \

22
        ZooK 336 U.S. 725 (1949). This court can declare the TNC laws and the
23
        CPUC TNC violative of federal law, or in conflict with or entitled to fielc
24


25      or express preemption.
26
     D. California's enactment of the TNC laws was a violation of the
27


28
        Supremacy and Commerce clauses of the United States Constitution,
              OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 3
            Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 4 of 7



 1
               Dennis v. Hissins, 498 U.S. 439 (1991). This Court could provide
 2

               declaratory relief by preempting these laws and CPUC TNC permits.
 J




 4   The Uber driver contracts should be declared void and this should bar their

 5
     defense under the judicial estoppel doctrine for the following reasons:
 6


 7
           E. The Uber drivers contracts should be declared void as they provide for

 8             providing prohibited passenger transportation violative of federal
 9

               transportation law prohibitions under 49 U.S.C. § 13506(b0(2) and 49
10


11             CFR 372.101; and
12
           F. The Uber driver contracts should be declared void as they are written
13


14
               horizontal contracts between competitor independent contractors drivers

15
               at fixed maximum pricing unilaterally controlled by Uber, which renders
16
               them illegal per se under Arizona v. Maricopa County Medical Society,
17


18             451 U.S. 332 (1982), and violative of the Sherman Antitrust Act section
19
               1, 15 U.S.C. §1.
20

     This Court should declare the embedded arbitration contracts as an unlawful
21


22
     contract because it deprives the drivers of their federal statutoi^ right to be exempt
23
     under 9 U.S.C. § 1 for the following reasons:
24


25         G. The Embedded arbitration contracts in the Uber driver contracts are an

26
               unlawful usurpation of the drivers federal statutory rights to be exempt
27


28
               from arbitration as the drivers are "any other class of workers" "under a
                     OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 4
        Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 5 of 7



    1
           contract of employment" who are "engaged in actual interstate passenger
2
           transportation" commerce. SEE: New Prime v. Oliveira. 586 U.S.
3


4         __(2019) SEE ALSO: In re Van Dusen, 654F.3d 838 (9^'^ Cir. 2011) and

^          In re Swift Transportation, 830 F.3d 913 (9^*^ Cir. 2016) and [thefactthat
6

^          this court has previously recognized the "airport exemption" confirms

           that even drivers not ever leaving the State of California are nevertheless
9
           providing interstate commerce transportation, even IF exempt from
10


!          federal regulation, as part of the total journey, SEE: United States v.
12
           Yellow Cab. 332 U.S. 218 (1947), SEE ALSO Vidinliev v. Carey
13


14
           InternationaL 581 F.Supp.2d 1281 (2008); Abel v. Southern Shuttle

           Sei-vices. 631 F.3d 1210 (11"^ Cir. 2011); Charter Limousine v. Dade
16
           County Board ofCounty Commissioners, 678 F.2d 586 (5"^ Cir. 1982)
17


18


19
        Objector S. Patrick Mendel requests the above declaratoi^ relief and such
20


21
        other and further relief as the Court may deem just.

        Objector S. Patrick Mendel requests a Statement of Decision
23
        Respectfully, submitted;                       Dated: July 11,2019

25


26

            —




27       SrTatrick Mendel

28

                 OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 5
             Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 6 of 7



 1
                                PROOF OF SERVICE BY MAIL
2
     US DISTRICT COURT - O'CONNOR v. UBER CASE NO. 13-03826-EMC

     I, Belinda Kirk declare:
4
     I am a citizen of the United States, a resident of Alameda County, California, and
5
     am over 18 years of age. I am not a party to the within entitled action.
6
     My business/residence address is: 1986 Washington Ave, Apt A, San Leandro, CA
 7
     94577
 8
     On Thursday July 12, 2019,1 served a copy of the:
 9


10
        1.     OBJECTION TO SETTLEMENT OF S. PATRICK MENDEL

11
        In this action, in United States District Court for the Northern District of
12
     California, San Francisco Division, by placing a true copy thereof, enclosed in a
13
     sealed envelope with postage thereon fully prepaid, in the United States mail at
14
     San Leandro, California, 94577, addressed as follows:
15

     Theodore J. Boutrous, Jr., Esquire
16
     Attorney for Uber Technologies, Inc.
17   Gibson, Dunn & Crutcher LLP
IS
     333 South Grand Avenue
     Los Angeles, CA 90071-3197
19


20   Shannon Liss-Riordan, Esquire
21   Plaintiff Attorney for Drivers
22   Lichten & Liss-Riordan, P.C.
23   Suite # 2000

24   729 Boylston Street
25   Boston, MA 02116
26


27


28

                     OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 6
             Case 3:13-cv-03826-EMC Document 951 Filed 07/12/19 Page 7 of 7



 1
      I declare, under penalty of perjury, under the laws of the State of California that the
 2
      foregoing is true and correct.
 3


 4
      Dated: JULY 12,2019                     //
 5
                                              BELINDA KIRX

 6


 7


 8


 9


10


i I


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28

                      OBJECTION TO SETTLEMENT - CASE NO. 13-03826-EMC - 7
